Title: From George Washington to Jonathan Trumbull, Sr., 7 November 1778
From: Washington, George
To: Trumbull, Jonathan Sr.


  
    Dr Sir
    Head Quarters Fredericksburg [N.Y.] 7th Novr 1778
  
  I am honored by yours of the 28th. I had, previous to the receipt of it, determined upon such a disposition of the Troops for the winter, as will serve the purposes you mention. As soon as the intentions of  
    
    
    
    the Enemy are more clearly known I shall fix upon the places of cantonment, and assign the Troops to their respective Stations.
A Fleet of upwards of one hundred sail left the Hook on the morning of the 3d and supposed to be bound to the West Indies. I cannot ascertain the number of Troops on board. Whether a further embarkation from New York is to take place this fall, I am not able yet to determine; but as we have spies upon their motions, I expect soon to learn that they are preparing for it. I am, Dear Sir your most Obedient humble Servant

  Go: Washington

